Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 3 recites “through a laser direct structuring process comprising deposition of a copper layer.”  Claim 1 is a product claim with a method within the claim.  It is unclear whether the scope of claim 1 is a product claim or a method claim.  Therefore, claim 1 is indefinite.
	Regarding claims 2 – 13, these claims are indefinite because of the dependency on the indefinite claim 1.
	Regarding claim 14, line 3 recites “through a laser direct structuring process comprising deposition of a copper layer”.  Claim 14 is a product claim with a method within the claim.  It is unclear whether the scope of claim 14 is a product claim or a method claim.  Therefore, claim 14 is indefinite.
claim 7, “said stud elements” lacks antecedent basis.
Regarding claim 8, line 2 recites “through a laser direct structuring process”.  Claim 8 is a product claim with a method within the claim.  It is unclear whether the scope of claim 8 is a product claim or a method claim.  Therefore, claim 8 is indefinite.
	Regarding claims 15 – 23, these claims are indefinite because of the dependency of the indefinite claim 14.
	Regarding claim 18, line 2 recites “through a laser direct structuring process.”  Claim 18 is a product claim with a method within the claim.  It is unclear whether the scope of claim 18 is a product claim or a method claim.  Therefore, claim 18 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 10, 14, 15, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 7659853).
Regarding claim 1, Chen discloses electronic device having 
at least one main antenna (antenna 20) wherein such antenna is formed as a conductive layer (column 3, line 38) on walls of a housing (frame 52, figure 5) of the electronic device through a laser direct structuring process comprising deposition of a copper layer (the antenna is a flat copper, column 5, line 66) and has 
a first portion (portion 48, figure 5) on an internal part of the housing, 
a second portion (junction near 42) forming a junction area on an edge between an interior part and an exterior part of the housing and 
a third portion (44 and 46) on an outer part of the housing in electrical continuity with the first portion through the junction area.

Regarding claim 2, Chen discloses the claimed invention as set forth in claim 1.  Chen further suggests the first portion comprises a first flat area (flat copper 48) on a first wall of the housing (inner horizontal portion of 52), a second flat area (the portion near 42) on a second wall (the portion of frame 52 perpendicular to 48) of the housing perpendicular to the first wall so that said first flat area and second flat area are perpendicular, said main antenna being folded (there is a fold at the junction between 48 and the portion near 42) at a junction between the first flat area and the second flat area.

claim 3, Chen discloses the claimed invention as set forth in claim 2.  Chen further discloses the housing houses at least one PCB (PCB 50) and wherein the first wall on which the first flat area is located is a bottom wall of the housing parallel to the PCB (52 is parallel to 50), and wherein the second wall on which the second flat area is located is a sidewall on the of the housing perpendicular to the bottom wall (portion of 52 perpendicular to 50), said second flat area being perpendicular to the PCB inside the housing and parallel to the third portion outside the housing (the portion of antenna near 42 perpendicular to 50 is also parallel to 44).

Regarding claim 10, Chen discloses the claimed invention as set forth in claim 1.  Chen further discloses the third portion of the main antenna is wider (the outer portion comprising several branches of 44 compare to one branch of 48) than the first and second portions.

Regarding claim 14, Chen discloses electronic device having 
at least one main antenna (antenna 20) wherein such antenna is formed as a conductive layer (flat copper antenna, see abstract) on walls of a housing of the electronic device (frame 52) through a laser direct structuring process comprising deposition of a copper layer (flat copper antenna, see abstract) and has a first portion (portion 48) on an internal part of the housing, a second portion (portion near 42) forming a first junction area on an edge between an interior part and an exterior part of the housing, a third portion (portion comprising branches 44) on an outer part of the housing in electrical continuity with the first portion through the first junction area and a 

Regarding claim 15, Chen discloses the claimed invention as set forth in claim 14.  Chen further discloses the housing houses at least one PCB (PCB 50) and wherein the first wall (the wall of 52, where 48 is placed on, is parallel to the PCB 50) on which the first flat area is located is a bottom wall of the housing parallel to the PCB, and wherein the second wall (the section of 52 where 48 turn into a section near 42) on which the second flat area is located is a sidewall of the housing perpendicular to the bottom wall, said second flat area being perpendicular to the PCB (the section of the antenna near 42 is perpendicular to PCB 50 and is parallel to the portion of 44) inside the housing and parallel to the third portion outside the housing.

Regarding claim 20, Chen discloses the claimed invention as set forth in claim 14.  Chen further discloses the third portion of the main antenna is wider (the outer portion comprising several branches of 44 compare to one branch of 48) than the first and second portions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 11, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7659853), in view of Rappoport (US 20130076573), in further view of Tsujimura (US 20070241971).
Regarding claim 11, Chen discloses the claimed invention as set forth in claim 1.
Chen does not explicitly disclose Electronic device according to claim 1 where the thickness of the copper layer is between 5 μm and 10 μm while the thickness of the walls of the housing is between 1 mm and 3 mm.
Rappoport teaches the thickness of housing wall is less than 3 mm or another suitable thickness (paragraph 52).  The distance between antenna 24 and outer surface 119 of housing wall 66 may be less than 6 mm or other suitable distance.  This make the thickness of the antenna 24 fall between 5 μm and 10 μm depend upon the suitable thickness of the housing wall.
Tsujimura teaches of the antenna is about 10 μm (paragraph 83).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the thickness of the antenna in order to fit the antenna into the limited space of the housing of the electronic device.

Regarding claim 21, Chen discloses the claimed invention as set forth in claim 14.

Rappoport teaches the thickness of housing wall is less than 3 mm or another suitable thickness (paragraph 52).  The distance between antenna 24 and outer surface 119 of housing wall 66 may be less than 6 mm or other suitable distance.  This make the thickness of the antenna 24 fall between 5 μm and 10 μm depend upon the suitable thickness of the housing wall.
Tsujimura teaches of the antenna is about 10 μm (paragraph 83).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the thickness of the antenna in order to fit the antenna into the limited space of the housing of the electronic device.

Claims 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7659853), in view of Tsujimura (US 20070241971).
Regarding claim 12, Chen discloses the claimed invention as set forth in claim 1.
Chen does not explicitly disclose the copper layer is covered by a protective nickel layer.
Tsujimura teaches a layer or nickel is laminated on the copper of the antenna (paragraph 56).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common protective layer such as nickel, as suggested by Tsujimura, in order to protect the antenna from the environment.

Regarding claim 22, Chen discloses the claimed invention as set forth in claim 14.
Chen does not explicitly disclose the copper layer is covered by a protective nickel layer.
Tsujimura teaches a layer or nickel is laminated on the copper of the antenna (paragraph 56).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common protective layer such as nickel, as suggested by Tsujimura, in order to protect the antenna from the environment.

Claims 13, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7659853), in view of Eder (US 20120235879).
Regarding claim 13, Chen discloses the claimed invention as set forth in claim 1.
Chen does not explicitly disclose the housing is covered with paint or an electrically isolating coating or film to protect the antenna.
Eder teaches the cover-coat over the antenna for protecting antenna from corrosion (paragraph 48).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use cover-coat, as suggested by Eder, in order to protect the antenna from corrosion.

claim 23, Chen discloses the claimed invention as set forth in claim 14.
Chen does not explicitly disclose the housing is covered with paint or an electrically isolating coating or film to protect the antenna.
Eder teaches the cover-coat over the antenna for protecting antenna from corrosion (paragraph 48).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use cover-coat, as suggested by Eder, in order to protect the antenna from corrosion.

Allowable Subject Matter
Claims 4 – 6, 9, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2 and 3, a combination of limitations that said PCB is received on at least first stud elements in the housing wherein the first portion comprises connecting members extending onto said stud elements for providing contact terminals for connecting tracks of the PCB with the antenna, and wherein said connecting members extend from the first wall onto said stud 
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the housing comprises a connector housing and wherein the PCB comprises pin contacts inserted in a rear wall of said connector housing and protruding within a skirt of said connector housing. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 14 and 15, a combination of limitations that said PCB is received on at least first stud elements in the housing wherein said connecting tracks extend from the first wall onto said stud elements for providing contact terminals for contacting contact elements of the PCB. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that the housing comprises a connector housing and wherein the PCB comprises pin contacts inserted in a rear wall of said connector housing and protruding within a skirt of said connector housing. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama (US 20080150810) discloses an antenna 2 with horizontal portion, a turn portion and a vertical portion.  Sugiyama also discloses a PCB10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BINH B TRAN/Primary Examiner, Art Unit 2848